904 F.2d 699Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alex Sandusky BRISTOL, Plaintiff-Appellant,v.Bishop ROBINSON, Secretary, Public Safety & CorrectionalServices;  ARNOLD J. HOPKINS, Commissioner;  RALPH W.PACKARD, Warden;  DAVE GREEN, Classification Supervisor II;BRIAN IRWIN, Classification Supervisor I;  MRS. WALKER,Classification Counselor, Defendants-Appellees.
No. 89-7223.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 26, 1990.Decided:  May 29, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (C/A No. 87-1361).
Alex Sandusky Bristol, appellant pro se.
John Joseph Curran, Jr., Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, K.K. HALL, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Alex Sandusky Bristol appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that the district court correctly found Bristol's claims precluded by the final judgment entered on the same claims in state court.  Accordingly, we affirm on the district court's reasoning concerning claim preclusion.  Bristol v. Robinson, C/A No. 87-1361 (D.Md. Oct. 24, 1989).*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court's opinion of October 24, 1989, incorporated its decision of April 6, 1988, as an alternative ground for dismissal.  Our affirmance rests solely on the district court's finding of claim preclusion